DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

As detailed in the Office action mailed January 12, 2018, because the following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
“intravascular imaging device” (claim 1), “self-centering feature” (claim 8), “drill mechanism” (claim 16), “deflectable tip mechanism” (claim 23), and “delivery mechanism” (claim 25).

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 7, 13, 17, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0150716 to Stigall in view of US 2011/0264125 to Wilson.
Regarding Claims 1-3, Stigall teaches an apparatus for crossing a chronic total occlusion (CTO) (abstract), the apparatus comprising:
an extended body having a proximal portion that provides a handle for operation by an operator of the apparatus (as in claim 2) and a distal portion terminating in a distal end, wherein the distal end is configured for insertion into a vessel of a patient (catheter with elongate flexible body 402, fig. 5; par. 0037);
an intravascular imaging device on the distal portion of the extended body (ultrasonic imaging transducer assembly 408, fig. 5; par. 0037);
an exit port on the distal end of the extended body (axially extending lumen 404 has opening at the distal end, fig. 5; par. 0037); and

Stigall further teaches wherein the crossing member is pushed axially relative to the extended body and the pushing causes the crossing member to extend axially relative to the exit port at the distal end of the extended body and cross the CTO (passing the crossing member axially through the lumen and out the exit port is shown in Fig. 5).
However, Stigall does not teach a spring coupled to the crossing member and configured to exert force on the crossing member to push the crossing member through the CTO. Stigall also does not teach a catch for a spring.
Wilson teaches a spring-loaded sharp puncturing instrument for insertion into blood vessels including
a spring located at the proximal portion of the extended body (spring 52, Fig. 6b), wherein the spring is coupled to the crossing member (abutment to puncturing member 51, as in Fig. 6b), wherein the spring extends axially and exerts an axial force on the crossing member (as shown in loaded configuration in Fig. 6b, par. 0165); and
a catch (Figs. 6b-6e, shown labeled below) located at the proximal portion of the extended body adjacent to and in mechanical communication with the spring (shown engaged in mechanical communication with the spring in Fig. 6b), wherein upon engagement of the catch, the axial force exerted by the spring is restrained (Fig. 6b), 

    PNG
    media_image1.png
    447
    261
    media_image1.png
    Greyscale

Annotated Figure 6e of Wilson.

One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include the spring-loaded catch configuration of Wilson in the system of Stigall in order to provide the predictable result of a controlled and forceful delivery of the crossing member into the CTO.
Regarding Claim 7, Stigall further teaches a balloon for treatment (par. 0103).

Regarding Claim 17, Stigall further teaches wherein the tip is configured to deliver RF energy to disrupt the CTO (RF ablation guidewire, par. 0012). 
Regarding Claim 26, Stigall does not expressly teach wherein the crossing member comprises a wire with a flexural modulus of about 20 GPa. Stigall does teach a guidewire as the crossing member (guidewire 114, fig. 1; guidewire 406, fig. 5 may be an ablation guidewire or needle in order to penetrate and cross the occlusion, par. 0012, 0037). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this instance, the general conditions of a sufficiently stiff guidewire are taught for crossing a CTO. One of ordinary skill in the art before the effective filing date of the invention would have found it routine to arrive at a sufficient flexural modulus (i.e. stiffness) of about 20 GPa for the guidewire to achieve the intended use of crossing the CTO. Although Stigall does not expressly teach the flexural modulus of their guidewires, since they are for the same purpose as those of Applicant’s invention, they likely have the same flexural modulus and only expected results would occur by utilizing the modulus of 20 GPa, that being to be sufficiently stiff to cross the CTO without being too stiff to prevent maneuverability of the device. 
Regarding Claim 27, Wilson further teaches wherein the catch comprises a detent mechanism (“detent” is defined as “catch in a machine which prevents motion until released”, the catch as shown in figs. 6b-6e).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0150716 to Stigall in view of US 2011/0264125 to Wilson, as applied to Claim 1 above, in further view of US 2016/0235429 to Farhangnia.
Regarding Claims 8-11, Stigall in view of WIlson does not expressly teach a self-centering feature. 
Farhangia teaches a catheter for crossing a CTO (par. 0058) and utilizes a self-centering feature (145, fig. 2A) such as a balloon (par. 0009) or expandable funnel braid made from shape memory alloy (par. 0097) or helical cage apparatus (fig. 9-10) in order to reliably center a guidewire for insertion into a CTO (par. 0012).
Therefore one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the self-centering features of Farhangia in the system of Stigall in order to reliably center a guidewire for insertion into a CTO.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0150716 to Stigall in view of US 2011/0264125 to Wilson, as applied to Claim 1 above, in further view of US 2012/0265229 to Rottenberg.
Regarding Claims 12 and 14, Stigall further teaches wherein the tip defines a needle or other occlusion crossing device (par. 0012) but does not expressly disclose the characteristics of the tip as sharpened needle or prongs.
Rottenberg teaches a catheter with needle guidewire for crossing a CTO (fig. 2). Rottenberg teaches that the tip is sharpened into a needle point (11, fig. 2) or comprises 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide a sharpened needle point with single or double prongs as taught by Rottenberg to be advantageous for penetrating the tissue of the CTO.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0150716 to Stigall in view of US 2011/0264125 to Wilson, as applied to claim 1 above, in further view of US 2011/0208222 to Ljahnicky.
Regarding Claim 15, Stigall further teaches wherein the tip defines a needle or other occlusion crossing device (par. 0012) but does not expressly disclose the characteristics of the tip as comprising one or more burs. 
Ljahnicky teaches a catheter for crossing a CTO wherein the tip comprises one or more burs (burs 121, fig. 3B) to improve crossing the CTO (par. 0046).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide burs on the tip of the device of Stigall in order to provide improved penetration in the CTO as taught by Ljahnicky.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0150716 to Stigall in view of US 2011/0264125 to Wilson, as applied to Claim 1 above, in further view of US 2013/0066345 to Wilkinson.

Wilkinson teaches a catheter for crossing a CTO wherein the tip includes a drill mechanism (tip assembly 16, fig. 8-10) to improve crossing the CTO
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the drill mechanism of Wilkinson in the system of Stigall to improve crossing the CTO.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0150716 to Stigall in view of in view of US 2011/0264125 to Wilson, as applied to Claim 17 above, in further view of US 2011/0218528 to Ogata.
Regarding Claim 18, Stigall teaches an RF ablation guidewire (par. 0012) but does not expressly teach wherein the tip delivers the RF energy via a monopolar mechanism using ablation one electrode placed outside of a body of the patient.
Ogata teaches a catheter for crossing a CTO (fig. 8E) wherein RF energy is applied with either monopolar or bipolar electrodes, and in the monopolar arrangement, one or more electrodes may be placed outside the body of the patient (par. 0060).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide a monopolar electrode arrangement with at least one electrode placed outside the body of the patient in the system of Stigall as taught by Ogata to be a well-known arrangement for providing RF energy for crossing a CTO.

Claims 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0150716 to Stigall in view of US 2011/0264125 to Wilson, as applied to Claim 1 above, in further view of US 2008/0319386 to Bonnette.
Regarding Claims 19-21, Stigall does not teach a jet lumen to deliver a lytic agent to disburse the CTO or cut through the CTO.
Bonnette teaches a catheter to cross a CTO wherein a lumen delivers a jet of a lytic agent to disburse or cut through the CTO (jet 102, fig. 11; par. 0047, fibrinolytic agent may be used, par. 0007).
As such, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide a lumen for delivering a jet of fluid in the system of Stigall in order to disburse or cut through the CTO as taught by Bonnette.
Regarding Claims 23-24, Stigall does not teach a deflectable tip mechanism to steer the tip towards an area of interest. Bonnette further teaches a deflectable tip mechanism comprising a shape set nitinol with a telescoping feature configured to aid deflection to steer the tip towards an area of interest (par. 0009). One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the deflectable tip mechanism of Bonnette in the system of Stigall in order to steer the tip in the desired direction.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0150716 to Stigall in view of US 2011/0264125 to Wilson, as applied to Claim 1 above, in further view of US 2008/0077165 to Murphy.
Regarding Claim 22, Stigall does not teach a cutting balloon.

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the cutting balloon of Murphy in the system of Stigall in order to cut into the CTO and deliver medication for improved treatment.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0150716 to Stigall in view of US 2011/0264125 to Wilson, as applied to Claim 1 above, in further view of US 2009/0093791 to Heuser.
Regarding Claim 25, Stigall does not teach a delivery mechanism for injecting drugs through the tip of the needle into a cap of the CTO.
Heuser teaches a catheter to cross a CTO wherein a proximal end of a guidewire is coupled to an injection mechanism, such as a syringe, in order to inject a liquid through the guidewire and out the distal tip into the CTO (par. 0043-0044). The fluid may be a drug such as collagenase, thrombolytic substance in order to improve crossing of the CTO (par. 0061).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the injection mechanism of Heuser in the system of Stigall for providing drugs into the CTO that improve the crossing.

Response to Arguments



























Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s comments about claims 2-4, Examiner has corrected the inclusion of original claims 2-4. Without introducing any new grounds of rejection, the features of amended claims 2-4 were expressly and clearly taught in the citations of the references in conjunction with corresponding features of claim 1 and no additional teachings are needed. Applicant is reminded that the ultimate criterion of whether a rejection is considered “new” is whether the applicant had a fair opportunity to react to the thrust of the rejection (Kronig, 539 F.2d at 1302, 190 USPQ at 426; also see MPEP 1207.03(a)(II) example 3).  
Regarding the 103(a) rejection of claim 1, Applicant argues that Wilson does not teach “wherein the catch pivots in response to actuation by the operator to thereby release the axial force exerted by the spring” (claim 1) because Wilson’s latch is resiliently biased against a member attached to a spring 51 and an operator would lift the latch 52 to separate it from the member, thereby releasing the spring. Examiner’s position is that the lifting of the latch 52 to separate it from the member is implicitly pivoting the latch, as clearly shown in the following figures. Resilient bias is necessary in order to act as a catch and does not preclude pivoting. Merriam-Webster defines “pivots” as “the action of turning around a point” of which is met by the action of lifting the latch. Examiner notes that Wilson does not teach any details about the structural aspects of the pivot point (e.g. shaft) but the claim does not require such structure.


    PNG
    media_image2.png
    555
    267
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    584
    384
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799